14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Helen LAUGHTER, Plaintiff Appellant,v.BELK-SIMPSON COMPANY OF HENDERSONVILLE, North CarolinaIncorporated, a corporation, Defendant Appellee.
No. 93-1972.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 24, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-91-92-A-C)
Helen Laughter, appellant pro se.
James Bernard Spears, Jr., Jacob John Modla, Haynsworth, Baldwin, Johnson & Greaves, Charlotte, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Helen Laughter appeals from the district court's order in favor of the Defendant in her employment discrimination action.  Laughter alleged that she was constructively discharged and discriminated against because of her age.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Laughter v. Belk-Simpson Co., No. CA-91-92-A-C (W.D.N.C. July 19, 1993).  We deny Appellee's motion to strike Appellant's supplemental informal briefs, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.